EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of the
31st day of January, 2011 (the “Effective Date”) by and between Lawrence J.
Risley, a resident of the State of Texas (“Executive”), and CROSS BORDER
RESOURCES, INC., a Nevada corporation having its principal office at 22610 US
Hwy 281 North, Suite 218, San Antonio, Texas, 78258 (the “Company”).
 
WHEREAS, the Company is an oil and gas exploration and production company
headquartered in San Antonio, Texas focused on drilling exploratory and
developmental wells in the Permian Basin region of the United States; and
 
WHEREAS, the Company desires to employ Executive and to incentive and reward
Executive’s effort, loyalty and commitment to the Company and Executive desires
to be employed by the Company, pursuant to the terms and conditions set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:
 
1.           Employment.
 
1.1           Term.  Effective as of the Effective Date, the Company hereby
employs Executive, and Executive hereby accepts such employment, on the terms
and conditions set forth herein, for the period commencing on the Effective Date
and continuing until for an initial period of two (2) years (the “Initial
Term”).  Thereafter, this Agreement shall automatically renew in successive one
(1) month terms (each, a “Renewal Term”).  The Initial Term and each Renewal
Term, or any portion thereof, are collectively referred to as the
“Term.”  Notwithstanding the provisions of this Section 1.1, this Agreement may
be terminated prior to the expiration of the Initial Term or any Renewal Term in
accordance with the provisions herein.
 
1.2           Services.  The Company hereby agrees to employ Executive in the
role of the Company’s President and Chief Operating Officer, and Executive
hereby accepts such employment with the Company on the terms and conditions set
forth herein.  Executive shall perform all activities and services as the
Company’s President and Chief Operating Officer on a full-time basis, which
shall include duties and responsibilities as the Company’s Board of Directors
may from time-to-time reasonably prescribe consistent with the duties and
responsibilities of the President and Chief Operating Officer of the Company
(the “Services”).  Executive shall use his best efforts to make himself
available to render such Services on a full-time basis to the best of his
abilities.  The Services shall be performed in a good professional and
workmanlike manner by Executive, to the Company’s reasonable
satisfaction.  Executive agrees that he shall not be employed by or provide
consulting services to any other person or entity without the prior written
consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 

1.3           Location.  Executive shall perform the Services primarily from the
Company’s San Antonio, Texas office.
 
2.           Compensation/Issuance of Options.  In consideration for Executive
entering into this Agreement with the Company and performing the Services
required hereunder during the Term of this Agreement:
 
2.1          Annual Salary.  Executive shall be entitled to receive an annual
base salary at the rate of $200,000, as may be adjusted from time to time (the
“Annual Base Salary”).  The Annual Base Salary shall be payable in accordance
with normal payroll practices of the Company.
 
2.2          Bonus Compensation.  Executive shall be eligible to receive such
bonuses as may be determined appropriate in the sole discretion of the Company’s
Compensation Committee or Board of Directors from time-to-time; provided,
however, that nothing herein shall obligate the Company to pay any bonus to
Executive at any time.  To the extent a bonus is granted, it shall be paid no
later than March 15th of the tax year following the year in which it is earned
and vested.
 
2.3          Option Grant.  At the Effective Date, the Company shall cause the
Plan Administrator (as defined in the Plan) to grant Executive an Option Award
(as defined in the Plan) to purchase an aggregate of three hundred thousand
(300,000) shares (the “Option Award Shares”) of the Company’s common stock.  The
Option Award Shares shall vest and be exercisable in accordance with the
provisions of the Company’s 2009 Stock Incentive Plan, as may be amended from
time to time (the “Plan”), and any instrument or agreement governing the Option
Award (the form of which is attached hereto as Exhibit A) granted to Executive.
 
3.           Benefits.  During the Term of this Agreement, Executive will be
entitled to participate in the following benefit plans to the extent available
through the Company in accordance with the policies and plans adopted by the
Company, as may be amended from time-to-time:
 
3.1           Retirement Plans.  Executive shall be entitled to participate in
the Company’s 401(k), profit sharing and other retirement plans presently in
effect or hereafter adopted by the Company, to the extent that such plans exist
and relate generally to all employees of the Company.  Executive shall be able
to contribute up to the legal limit, as a percentage of his annualized salary,
into any such plan.
 
3.2           Vacation.  The Executive will be entitled to take up to four (4)
weeks of paid vacation each calendar year during the term of this Agreement.
Except as provided in the Company's general employment policies or as otherwise
provided in this Agreement, no additional compensation will be paid for failure
to take vacation and no vacation may be carried forward from one calendar year
to another.
 
 
 

--------------------------------------------------------------------------------

 

3.3           Expense Reimbursement.  Executive shall be reimbursed by the
Company for all ordinary and customary business expenses, including travel and
other disbursements pre-approved by the Company’s Chief Financial Officer or the
Company’s Board of Directors.  Executive shall provide such appropriate
documentation regarding such expenses and disbursements as Company may
reasonably require.  Reimbursement shall occur once per month and must be paid
no later than the end of the Company’s taxable year following the taxable year
in which such expenses are incurred.
 
3.4           Health Insurance.  Executive, Executive’s spouse and any children
of Executive (the “Executive’s Family”) shall be entitled to participate in
health, hospitalization, disability, dental and other such health-related
benefits and/or insurance plans that the Company may have in effect from
time-to-time.
 
3.5           Automobile and Related Expenses. Executive shall be entitled to
receive a monthly automobile allowance of $975.00, which shall cover monthly
lease payments, fees, tags, insurance premiums and fuel and maintenance expenses
regarding such automobile.


3.6           Other Benefits.  Executive shall also be entitled to such other
benefits as the Company may from time-to-time generally provide to its
personnel, at the discretion of and as permitted by the Company’s management.
 
4.           Executive Representations and Warranties as to Employability.
Executive hereby represents and warrants to the Company that:


(a)           The execution, delivery and performance by Executive of this
Agreement does not conflict with, breach or violate any other agreement to which
Executive is a party or by which he is bound;


(b)           Upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and


(c)           Executive hereby acknowledges and represents that he has been
given the opportunity to consult with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.


5.           Termination of Employment.  This Agreement will continue in effect
until the expiration of the Term unless earlier terminated pursuant to this
Section 5.


           5.1           Termination by the Company. The Company will have the
following rights to terminate this Agreement prior to the expiration of the
Term:
 
 
 

--------------------------------------------------------------------------------

 

(a)           Non-Renewal.  The Company may elect not to renew this Agreement by
the service of written notice to the Executive not less than ninety (90) days
prior to the expiration of the Initial Term or not less than thirty (30) days
prior to the expiration of any Renewal Term (the “Company Non-Renewal
Notice”).  In the event the Company timely delivers a Company Non-Renewal Notice
to Executive, Executive will be paid his current Annual Base Salary for the
remainder of the Initial Term or a Renewal Term, as the case may be, plus a lump
sum cash payment for any accrued but unused vacation through the end of the
Initial Term or a Renewal Term, as the case may be, in accordance with the
Company’s employment policies.  Executive shall not be entitled to any further
payments or benefits after the effective date of termination.


(b)           Termination without Cause. The Company may terminate this
Agreement without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than (i) ninety (90) days after the date of such notice, if such
notice is delivered during the Initial Term, and (ii) thirty (30) days after the
date of such notice, if such notice is delivered during any Renewal Term (the
“Company Termination Date”). In the event Executive is terminated without Cause
by the Company (other than for death or Disability) during the Initial Term,
Executive will be paid the following compensation within sixty (60) days of the
Company Termination Date: (a) a lump sum cash payment in an amount equal to the
greater of (i) one month of Executive’s Annual Base Salary multiplied by the
number of months (and partial months) remaining on the Initial Term, and (ii)
six (6) months of Executive’s Annual Base Salary; plus (b) a lump sum cash
payment for any accrued but unused vacation through the Company Termination Date
in accordance with the Company’s employment policies.  In the event Executive is
terminated without Cause by the Company (other than for death or Disability)
during any Renewal Term, Executive will be paid the following compensation
within sixty (60) days of the Company Termination Date: (a) a lump sum cash
payment in an amount equal to one month of Executive’s Annual Base Salary; plus
(b) a lump sum cash payment for any accrued but unused vacation through the
Company Termination Date in accordance with the Company’s employment policies.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Termination for Cause. The Company may terminate this Agreement
for Cause by service of written notice of the event constituting Cause, and such
Cause continues for a period of thirty (30) days after written notification;
provided, however, that in the event Cause can’t or is unable to be cured, then
subject to this subsection (b), termination for Cause shall happen immediately
following delivery of written notice.  In the event this Agreement is terminated
by the Company for Cause, the Company will not have any further obligations
towards Executive hereunder including, without limitation, any obligation of the
Company to provide any further payments or benefits to the Executive after the
effective date of such termination.  For purposes of this Agreement, “Cause”
shall mean any of the following: (1)  an intentional act of fraud, embezzlement,
theft or any other material violation of law by Executive; (2)  grossly
negligent or intentional damage to the Company’s reputation or assets caused by
Executive; (3) grossly negligent or intentional disclosure by Executive of
Confidential Information (as defined below) contrary to Executive’s obligations
set forth herein; (4) the willful and continued failure by Executive to
substantially perform required duties for the Company (other than as a result of
Disability or death); (5) a material breach of this Agreement by Executive; or
(6) the willful engagement in illegal conduct, gross misconduct by Executive, or
a clearly established violation by Executive of the Company’s written policies
and procedures, which is demonstrably and materially injurious to the Company,
monetarily or otherwise.  Any termination for Cause must be approved by a
majority of the disinterested or independent members of the Board of
Directors.  If written notice has been delivered to Executive alleging
termination for Cause, Executive will have the right to request a Board of
Directors meeting to be held at a mutually agreeable time and location to be
attended by the members of the Board of Directors, at which meeting Executive
will have an opportunity to be heard. Failing such determination and opportunity
for hearing within thirty (30) days after delivery of the Company’s written
notice, any termination of this Agreement will be deemed to have occurred
without Cause.


5.2         Termination by Executive.


(a)           Non-Renewal.  Executive may elect not to renew this Agreement by
the service of written notice to the Company not less than (i) ninety (90) days
after the date of such notice, if such notice is delivered during the Initial
Term, and (ii) thirty (30) days after the date of such notice, if such notice is
delivered during any Renewal Term (the “Executive Non-Renewal Notice”).  In the
event Executive timely delivers an Executive Non-Renewal Notice to the Company,
Executive will be paid his current Annual Base Salary for the remainder of the
Initial Term or the Renewal Term, as the case may be, plus a lump sum cash
payment for any accrued but unused vacation through the end of the Initial Term
or the Renewal Term, as the case may be, in accordance with the Company’s
employment policies.  Executive shall not be entitled to any further payments or
benefits after the effective date of termination.


(b)           Termination Without Good Reason.  Executive may voluntarily
terminate this Agreement without Good Reason by the service of written notice of
such termination to the Company specifying an effective date of such termination
ninety (90) days after the date of such notice (the “Executive Termination
Date”), during which time Executive may use remaining accrued vacation days, or
at the Company’s option, be paid for such days. In the event this Agreement is
terminated by Executive without Good Reason, the Company will not have any
further obligations to Executive including, without limitation, any obligation
of the Company to provide any further payments or benefits to the Executive
after the effective date of such termination.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Termination for Good Reason.  Executive may terminate this
Agreement for Good Reason by service of written notice of the event constituting
Good Reason, and such Good Reason continues for a period of thirty (30) days
after written notification; provided, however, that in the event such Good
Reason can’t or is unable to be cured, then, subject to this subsection (b),
termination for Good Reason shall happen immediately following delivery of
written notice.  Notice shall be provided within one (1) year of the date of the
event constituting Good Reason occurred.  In the event Executive terminates this
Agreement for Good Reason during the Initial Term, then Executive will be paid
the following compensation within sixty (60) days of the Executive Termination
Date: (a) a lump sum cash payment in an amount equal to the greater of (i) one
month of Executive’s Annual Base Salary multiplied by the number of months (and
partial months) remaining on the Initial Term, and (ii) six (6) months of
Executive’s Annual Base Salary; plus (b) a lump sum cash payment for any accrued
but unused vacation through the Executive Termination Date in accordance with
the Company’s employment policies.  In the event Executive terminates this
Agreement for Good Reason during any Renewal Term, the Executive will be paid
the following compensation within sixty (60) days of the Executive Termination
Date: (a) a lump sum cash payment in an amount equal to one month of Executive’s
Annual Base Salary; plus (b) a lump sum cash payment for any accrued but unused
vacation through the Company Termination Date in accordance with the Company’s
employment policies.  For purposes of this Agreement, “Good Reason” shall mean
any of the following: (1) a material diminution in Executive’s authority,
duties, or responsibilities (including reporting responsibilities), except in
connection with the termination of his employment for Cause, or as a result of
his Disability or death; (2) a material diminution in Executive’s Annual Base
Salary, except in the case of consent or in the case the Company had a net loss
for the previous fiscal year; (3) the Company requiring Executive (without the
consent of Executive) to be based at any place outside a fifty (50) mile radius
of his place of employment immediately prior to such proposed relocation, except
for reasonably required travel on the Company’s business; (4) any material
breach by the Company of any provision of this Agreement; or (5) any purported
termination of Executive’s employment for Cause by the Company which does not
otherwise comply with the terms of this Agreement.  If written notice has been
delivered to the Company alleging termination for Good Reason, the Board of
Directors of the Company will have the right to request a meeting with Executive
to be held at a mutually agreeable time and location, at which meeting the
Company and Executive will have an opportunity to be heard. Failing such
determination and opportunity for hearing within thirty (30) days after delivery
of Executive’s written notice, any termination of this Agreement by Executive
will be deemed to have occurred without Good Reason.


5.3         Termination After Corporate Transaction. If during the Term of this
Agreement a Corporate Transaction (as hereafter defined) occurs and within
twelve (12) months thereafter, Executive has a Separation of Service (as
hereafter defined) from the Company for a reason other than death, Disability,
termination for Cause, termination without Good Reason, or termination at the
end of the Initial Term or any Renewal Term by delivery of an Executive
Non-Renewal Notice, then Executive will be entitled to a severance payment (in
addition to any other rights and other amounts payable to the Executive under
this Agreement or otherwise through the date of the Separation of Service),
within ten (10) days of the Separation of Service, as if he had been terminated
without Cause.  Executive’s right to the foregoing payment shall not be in
addition to any payment Executive may be entitled to but in lieu of such
payment.
 
 
 

--------------------------------------------------------------------------------

 

(a)           For the purpose of this Agreement, a “Corporate Transaction” means
the occurrence of any of the following:


(1)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”).


(2)           The individuals who, as of the date hereof, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.


(3)           The consummation of a reorganization, merger, consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless following such Business Combination,
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the surviving
company’s outstanding shares of common stock or the combined voting power.

 
 

--------------------------------------------------------------------------------

 

(4)           The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


(b)           For the purpose of this Agreement, a “Separation of Service” has
the meaning set forth in Section 409A of the Code and the Treasury regulations
issued thereunder, as amended from time to time, including without limitation,
executive provides services to the Company or an affiliate (as an employee or
independent contractor) at a level 20% or less of the level of services being
provided by Executive prior to such departure or change in status, as measured
over the past three (3) years (or shorter period of actual employment.)


5.4         Disability of Executive. If Executive suffers from a mental or
physical impairment that is expected to result in death or that has lasted or is
expected to last for a continuous period of twelve (12) months or more and that
causes Executive to be unable, in the opinion of the Company's Board of
Directors, to perform his or her duties for the Company and to be engaged in any
substantial gainful activity (a “Disability”), Executive may be terminated by
the Company.  If Executive is terminated for a Disability, Executive will be
entitled to receive a pro-rated portion of Executive’s then current Annual Base
Salary for a period of three (3) months following the Disability.


5.5         Death of Executive. If Executive dies during the term of this
Agreement, the Company may thereafter terminate this Agreement without
compensation to the Executive's estate except the Company will be obligated to
continue for twelve (12) months after the effective date of such termination to
pay a pro-rated portion of Executive’s then current Annual Base Salary payments
under this Agreement.


5.6         Effect of Termination. Subject to the surviving covenants and
obligations contained herein, the termination of this Agreement will terminate
all obligations of Executive to render services on behalf of the Company. Except
as otherwise provided in this Section 5 or in the Option Award agreement, no
accrued bonus, severance pay or other form of compensation will be payable by
the Company to Executive by reason of the termination of this Agreement. In the
event that payments are required to be made by the Company under this Section 6,
Executive will not be required to seek other employment as a means of mitigating
the Company’s obligations hereunder resulting from termination of Executive’s
employment and the Company’s obligations hereunder (including payment of
severance benefits) will not be terminated, reduced or modified as a result of
Executive’s earnings from other employment or self-employment. All keys, entry
cards, credit cards, files, records, financial information, furniture,
furnishings, equipment, supplies and other items relating to the Company will
remain the property of the Company. Executive will have the right to retain and
remove all personal property and effects that are owned by Executive and located
in the offices of the Company.
 
 
 

--------------------------------------------------------------------------------

 

5.7         409A Compliance.  For purposes of this Section 5, any payment or
benefit that Executive receives shall be treated as a “separate payment” for the
application of Section 409A of the Internal Revenue Code (“Code”).  Executive's
entitlement to the benefits provided in this Section 5 are contingent on
Executive delivering to the Company and not revoking a Separation Agreement and
General Release, the form of which is attached hereto as Exhibit B.  Each
payment of “nonqualified deferred compensation” (within the meaning of Code
Section 409A) that is conditioned upon the Executive’s execution of a Separation
Agreement and General Release and which is payable during the sixty (60) day
period after the Executive’s termination of employment, shall be paid in the
taxable year following the Employee’s termination of employment if such sixty
(60) day period commences in one tax year and ends in a second tax year.  The
Company intends to rely on the involuntary separation from service exception of
Treasury regulation §1.409A-1(b)(9)(iii) if Executive receives any payment or
benefit due to his termination by the Company.  Notwithstanding the foregoing to
the contrary, if the Company’s Compensation Committee or Board of Directors
determines that Executive is a Specified Employee (as defined below) and any
payments under this Section 5 constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, then such payments due under
this paragraph (b) shall be made no earlier than the six (6) month anniversary
of the event triggering the payment, if earlier pursuant to Section 409A of the
Code.  For purposes of this Agreement, a “Specified Employee” means an employee
who, as of the date of the event triggering payment, is a Key Employee of the
Company. For purposes herein, an employee is a “Key Employee” if he or she
satisfies the requirements of Sections 416(i)(1)(A)(i), (ii), or (iii) of the
Code (applied in accordance with applicable Treasury regulations and
disregarding Section 416(i)(5) of the Code) at any time during the 12-month
period ending on any specified employee identification date. Any provision of
this Agreement that would cause a benefit to fail to satisfy Section 409A of the
Code will have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code).


6.           Confidential Information.
 
6.1           Executive shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of the Company’s projects, or knowledge of the existence
of any material, information, analyses, projects, proposed joint ventures,
mergers, acquisitions, divestitures and other such anticipated or contemplated
business ventures of the Company, and other confidential or proprietary
information of the Company (“Confidential Information”) obtained by Executive as
result of this Agreement during the term of the Agreement and for two (2) years
following termination of Executive’s employment with the Company.
 
6.2           Upon expiration or termination of this Agreement, Executive shall
turn over to a designated representative of the Company all property in
Executive’s possession and custody and belonging to the Company.  Executive
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs or other documents relating in any way
to the affairs of the Company and containing Confidential Information which came
into Executive’s possession at any time during the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

6.3           Executive acknowledges that the Company is a public company
registered under the Exchange Act, and that this Agreement may be subject to the
filing requirements of the Exchange Act.  Executive acknowledges and agrees that
the applicable insider trading rules and limitations on disclosure of non-public
information set forth in the Exchange Act and rules and regulations promulgated
by the Securities and Exchange Commission (the “SEC”) shall apply to this
Agreement and Executive’s employment with the Company.  Executive (on behalf of
himself as well as his executors, heirs, administrators and assigns) absolutely
and unconditionally agrees to indemnify and hold harmless the Company and all of
its past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in the event of Executive’s breach or alleged breach of any
obligation under the Exchange Act, any rules promulgated by the SEC and any
other applicable federal or state laws, rules, regulations, or orders.
 
6.4          The parties agree that the provisions of this Section 76 shall
survive any termination of this Agreement.
 
7.           Non-Competition and Non-Solicitation.
 
7.1           Executive agrees that during the Term and for a period of two (2)
years thereafter, he will not, directly or indirectly:
 
(i)        compete with the Company or work for a competitor of the Company with
oil and gas interests within 100 miles of the Company’s oil and gas interests,
or hold oil and gas interests, in the territory or basin(s) in which the Company
holds oil and gas interests, other than the oil and gas interests he currently
holds as of the date hereof,


(ii)           solicit any operator or holder of mineral or other land rights to
change, terminate, or alter its relationship with the Company or induce any such
operator or holder to not renew any then existing relationship with the Company,
or
 
(iii)           solicit any employee, consultant, or operator of the Company to
change its relationship with the Company, or hire or offer employment to any
person to whom the Executive actually knows the Company has offered employment.
 
 
 

--------------------------------------------------------------------------------

 

7.2          Executive agrees to be bound by the provisions of this Section 7 in
consideration for the Company’s employment of Executive, payment of the
compensation and benefits provided under Sections 2, 3 and 5 above and the
covenants and agreements set forth herein.  The provisions of this Section 7
shall apply from the date of any termination of Executive’s employment with the
Company and for a period of two (2) years thereafter; provided, however, that
the provisions of this Section 7 shall cease to apply immediately upon any
Corporate Transaction (as defined herein).  The parties agree that the
provisions of this Section 7 shall survive any termination of this Agreement,
Executive will continue to be bound by the provisions of this Section 7 until
their expiration and Executive shall not be entitled to any compensation from
the Company with respect thereto except as provided under this Agreement.
 
7.3          Executive acknowledges that the provisions of this Section 7 are
essential to protect the business and goodwill of the Company.  If at any time
the provisions of this Section 7 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 7 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Executive agrees that this Section
7 as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
8.         Non-Disparagement.  Both the Company and Executive agree that neither
they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Executive.


9.         Violation of Securities Laws. As a material inducement to the Company
to enter into this Agreement, Executive agrees to promptly inform the Company if
Executive is the subject of any regulatory agency’s investigation for violation
of state or federal securities law or has a judgment against him for violation
of these laws in any civil action in any court.


10.       Notices.  Any notice required or permitted under this Agreement shall
be personally delivered or sent by recognized overnight courier or by certified
mail, return receipt requested, postage prepaid, and shall be effective when
received (if personally delivered or sent by recognized overnight courier) or on
the third day after mailing (if sent by certified mail, return receipt
requested, postage prepaid) to Executive at the address indicated on the
signature page of this Agreement and to the Company at the address
above.  Either party may designate a different person to whom notices should be
sent at any time by notifying the other party in writing in accordance with this
Agreement.
 
11.       Survival of Certain Provisions.  Those provisions of this Agreement
which by their terms extend beyond the termination or non-renewal of this
Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.
 
12.      Severability.  Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision which can be given effect without the
conflicting provision or clause.
 
 
 

--------------------------------------------------------------------------------

 

13.       Entire Agreement.  This Agreement, the exhibits and any addendum
hereto contain the entire agreement and understanding between the parties, and
supersede all prior agreements and understandings relating to the subject matter
hereof. There are no understandings, conditions, representations or warranties
of any kind between the parties except as expressly set forth herein.  This
Agreement supersedes and terminates any and all prior employment agreements or
arrangements between the Company and Executive.
 
14.       Assignability.  Executive may not assign this Agreement to any third
party for whatever purpose without the express written consent of the
Company.  The Company may not assign this Agreement to any third party without
the express written consent of Executive except by operation of law, or through
a Corporate Transaction.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their respective representatives,
successors, and assigns.


15.       Waiver.  The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.
 
16.       Amendments.  No amendments of this Agreement shall be binding upon the
Company or Executive unless made in writing, signed by the parties hereto, and
delivered to the parties at the addresses provided herein.
 
17.       Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Texas, without regard to the principles
of comity and/or the applicable conflicts of laws of any state that would result
in the application of any laws other than the State of Texas.
 
18.       Jurisdiction.  Executive and the Company agree and consent that any
legal action, suit or proceeding seeking to enforce any provision of this
Agreement shall be instituted and adjudicated solely and exclusively in any
court of general jurisdiction in Texas, or in the United States District Court
having jurisdiction in Texas and Executive and the Company agree that venue will
be proper in such courts and waive any objection which they may have now or
hereafter to the venue of any such suit, action or proceeding in such courts,
and each hereby irrevocably consents and agrees to such jurisdiction.
 
19.       Counterparts and Electronic Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.


20.       Excise Tax.  Notwithstanding anything to the contrary contained in
this Agreement, if and to the extent that any payments and rights provided under
this Agreement would cause Executive to be subject to excise tax under Section
280G or Section 4999 of the Code, then the amount of the payments shall be
reduced to the extent necessary to avoid imposition of any such excise tax.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 
CROSS BORDER RESOURCES, INC.
       
By:
/s/ Everett Willard “Will” Gray II
   
Everett Willard “Will” Gray II
   
Chief Executive Officer and Chairman
       
EXECUTIVE
     
/s/ Lawrence J. Risley
 
LAWRENCE J. RISLEY

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Option Award Agreement


[see attached]

 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Separation Agreement and General Release


SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
this ___ day of ___________, 20__, by and between _______________ (“Executive”)
and CROSS BORDER RESOURCES, INC. (the “Company”) (collectively referred to as
the “Parties”) to resolve all issues related to or arising out of Executive’s
former employment with Company and Executive’s termination of employment on the
Termination Date.  This Agreement becomes effective on the eighth (8th) day
after it is executed by Executive.  In consideration of the mutual covenants
contained herein, the sufficiency of which the Parties acknowledge, the Parties
agree as follows:


1.           Termination Date.  Executive was provided notice, or Executive
provided notice to the Company, on _____________ (the “Notice Date”) that
his/her last day of employment with the Company shall be __________________ (the
“Termination Date”).


2.           Transition Period.  For the period that begins on the Notice Date
and ends on the Termination Date (the “Transition Period”), Executive shall
continue to perform, in good-faith and with his/her best efforts, his/her
employment responsibilities (as described Paragraph 1 of the Executive’s
Employment Agreement dated January 31, 2011 which is incorporated herein by
reference) (the “Employment Agreement”) for the Company during normal work
hours. The Company will pay Executive, subject to normal tax and other payroll
withholdings, Executive’s regular salary during the Transition Period pursuant
to the regularly scheduled payroll practice of the Company.  Notwithstanding any
provision in this Agreement to the contrary, the Company reserves the right to
terminate Executive’s employment during the Transition Period if such Executive
does not perform, in good-faith and with his/her best efforts, his/her
employment responsibilities during normal work hours.  In the event Company
terminates Executive’s employment or the Executive resigns during the Transition
Period, the terms and conditions of this Agreement shall become null and void.


3.           Payments on Termination Date. The Company will pay Executive,
subject to normal tax and other payroll withholdings (a) Executive’s earned, but
unpaid regular salary through the Termination Date, and (b) Executive’s earned,
but unused vacation time through the Termination Date.  The Company shall pay
Executive the amounts described in (a) and (b) above in the pay check
immediately following his/her Termination Date.  The Company will extend
Executive’s current Company group medical, dental and vision benefit coverage,
if any, through the Termination Date.  The continuation of coverage during the
Transition Period shall not count toward satisfying the health care continuation
coverage requirements of the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”).
 
 
 

--------------------------------------------------------------------------------

 

4.           Severance Benefit.  In consideration for the agreements and
releases by Executive set for below, Company agrees that during the sixty (60)
day period following the later of (a) the end of the Transition Period, or (b)
the end of the Revocation Period (defined in Paragraph 21 of this Agreement)
with no revocation of this Agreement by Executive, the company shall pay
Executive an amount in accordance with the Employment Agreement; provided,
however, that if such sixty (60) day period commences in one tax year and ends
in a second tax year, the Company shall pay Executive in the second tax year
(“Severance Benefit”).  Executive acknowledges and agrees that, but for his/her
execution of this Agreement, he would not be entitled to the Severance Benefit
described above. In the event of death of the Executive, any remaining Severance
Benefit shall be paid to the estate of the Executive.  In the event the Company
terminates Executive’s employment or the Executive resigns during the Transition
Period, the terms and conditions of this Agreement shall become null and void.


5.           Termination of Benefits.  Executive acknowledges that Company has
explained Executive’s right under COBRA and understands that he/she has sixty
(60) days from his/her Termination Date to notify the Company and formally elect
COBRA continuation coverage.  Executive acknowledges and agrees that he/she is
solely responsible to pay all costs of any COBRA continuation coverage which
he/she may elect.  Executive further acknowledges that his/her participation in
and entitlement to any and all other compensation, fringe benefits, Executive
benefit plans (either Executive welfare benefit plans or Executive benefit
pension plans) cease on his/her Termination Date.


6.           No Wrongdoing by Company.  Executive acknowledges and agrees that
Company has not discriminated against, breached any contracts with, committed
any tort against or otherwise acted in an unlawful manner towards Executive.


7.           Released Parties.  As used in this Agreement, the term “Released
Parties” means the Company and any of its affiliated businesses, partners, and
joint ventures, and its predecessors, successors, heirs and assigns, and its
past, present, and future directors, officers, members, agents, attorneys,
Executives, representatives, trustees, administrators, fiduciaries and insurers,
joint and severally, in their individual, fiduciary and corporate capacities.  


8.           Release.


(a)           In consideration of the Severance Benefit which are to be provided
under this Agreement, Executive individually and on behalf of Executive’s
agents, representatives, attorneys, assigns, heirs, executors and
administrators, releases, waives and forever discharges the Release Parties from
and for any and all causes of action, claims, liabilities, suits, charges,
demands, debts, liens, damages, costs, grievances, agreements, promises, back
and front pay, attorneys’ fees, and remedies of any type, known or unknown,
liquidated or unliquidated, absolute or contingent, in law or in equity, which
could have been filed with any federal, state, local or private court or agency,
arbitrator or any other entity including, Executive’s employment with Company,
the cessation of this employment, and any alleged act or omission to act by the
Released Parties, related to or arising from Executive’s relationship with
Company in any and all capacities, as of the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Without limiting the foregoing terms, this Agreement specifically
includes and extinguishes all know or unknown claims, suits, actions, causes of
action, demands or charges for age, sex, gender, pregnancy, sexual orientation,
race, color, national origin, disability discrimination, or discrimination on
any other basis, retaliation, “whistle-blowing,” any and all wage claims, breach
of contract, wrongful discharge, detrimental reliance, retaliatory discharge,
infliction of emotional distress claims, any other tort claims, and any and all
claims, suits, actions, causes of action, demands or charges arising from any
alleged violation by or on behalf of the Released Parties, of any federal, state
or local constitution, statute, regulation, ordinance, order, public policy or
common law.


(c)           Nothing in this Agreement precludes Executive from asserting any
claim he/she may have pursuant to the Texas Workers’ Compensation Act, nor shall
this Agreement preclude Executive from asserting any claim to enforce the terms
of this Agreement or for a breach of this Agreement.


This release is not intended to encompass claims for workers' compensation or
unemployment benefits. Nor is this release intended to prevent Executive from
filing a statutory claim concerning employment with the Company or the
termination thereof with the federal Equal Employment Opportunity Commission
(“EEOC”), or similar state agencies. However, if Executive does so, or if any
such claim is prosecuted in his/her name before any court or administrative
agency, Executive waives and agrees not to take any award of money or other
damages from such suit.


Further, this release does not limit or proscribe Executive’s non-waivable right
to participate as a witness or cooperate in any investigation by the EEOC or
other agency, apply to any claim arising out of conduct occurring after the date
this Agreement is signed, apply to any claim to enforce the terms of this
Agreement or apply to any claim to challenge the validity of this Agreement
under the Older Workers’ Benefit Protection Act.


9.           Covenant Not to Sue.  Except for an action arising out of a breach
of this Agreement, Executive agrees, on his/her behalf and on behalf of his/her
agents, representatives, attorneys, assigns, heirs, executors, and
administrators, never to bring (or cause to be brought) any claim against any of
the Released Parties regarding any act or failure to act that occurred up to and
including the date on which Executive signs this Agreement including, but not
limited to, any claim relating to Executive’s employment or separation of
employment from Company.  If any such claim has been brought before Executive
signs this Agreement, Executive must and will take all steps necessary to cause
that claim to be withdrawn and dismissed with prejudice.  If any such action is
brought after Executive signs this Agreement, Executive will immediately become
ineligible for any further consideration from Company under this Agreement and
must, upon written demand by Company, return to Company all consideration that
Executive has already received from Company under this Agreement.


10.           Confidentiality of Agreement.  Except as may be specifically
required by law, Executive will not disclose, publish, indicate, or communicate
any term or provision of this Agreement to any person or entity other than
Executive’s spouse, attorney, or (solely to the extent necessary to allow
preparation of Executive’s tax returns) accountant or financial advisor.  By
signing below, Executive confirms that Executive has honored the terms of this
paragraph through the date on which he/she signed this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

11.           Covenant Not to Compete and Not to Solicit.  [reserved]
 
12.           No Encouragement of Claims.  Executive will not encourage any
person to file a lawsuit, claim, or complaint against any of the Released
Parties.  Executive will not assist any person who has filed a lawsuit, claim,
or complaint against any of the Released Parties unless Executive is required to
render such assistance pursuant to a lawful subpoena or other legal obligation.


13.           Return of Company’s Property.  Executive agrees that he/she shall
return to Company all of its property that is in Executive’s possession or
control including, without limitation, all keys, computer hardware, materials,
papers, books, files, documents, records, policies, customer information and
lists, sales and marketing information, data base information and lists, mailing
lists, notes, computer software and programs, data, and any other property or
information that Executive may have relating to Company, its customers,
Executives, policies, or practices (whether those materials are in paper or
computer-stored form).


14.           Cooperation.  Executive agrees to cooperate with Company in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Company including, without limitation, Executive being
available to Company upon reasonable notice for interviews and factual
investigations, appearing at Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Company
all pertinent information and turning over to Company all relevant documents
which are or may come into Executive’s possession.


15.           Non-disparagement.  Executive agrees that he/she will not
disparage, denigrate, or defame Company or any Released Parties and/or related
persons or any of its/their business products or services.


16.           Non-Admission.  This Agreement does not constitute an admission by
any of the Released Parties, and Company specifically denies, that any action
that any of the Released Parties has taken or has failed to take with respect to
Executive was or is wrongful, unlawful, in violation of any local, state or
federal act, statute or constitution or susceptible of inflicting any damages or
injury upon Executive.


17.           Applicable Law.  This Agreement shall be governed by, construed,
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the laws of the State of Texas without giving effect to that State’s principles
regarding conflict of laws.


18.           Severability.  In the event that any provision of this Agreement
is found by any court or tribunal of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall, at Company’s discretion, remain
valid and enforceable.


19.           Remedies.  If any of the provisions of this Agreement are
violated, which violation may be determined by Company, in its sole discretion,
Company, in addition to other legal remedies, shall have the right to revoke
this Agreement, immediately stop all payments and benefits already provided to
Executive pursuant to this Agreement and recover any payments previously made
and other losses incurred as a result of Executive’s violation.  In any action
to enforce the terms of this Agreement or for breach of this Agreement, Company
shall be entitled to be reimbursed by Executive for reasonable attorney’s fees
and costs.
 
 
 

--------------------------------------------------------------------------------

 

20.           Entire Agreement.  This Agreement contains the entire agreement
and understanding between Executive and Company concerning the matters described
herein and supercedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties.  Notwithstanding the foregoing
sentence, those provisions of Executive’s Employment Agreement that by their
terms are intended to survive and are enforceable past the Termination Date
shall continue to bind the Executive and are incorporated by reference
herein.  The terms of this Agreement cannot be changed except in a subsequent
document signed by Executive and an authorized officer of Company.  This
Agreement binds and is for the benefit of Executive and Company as well as
his/her/its respective heirs, personal representatives, successors and assigns.


21.           Revocation Period.  Executive has the right to revoke this
Agreement during a period of seven (7) days after Executive signs it
(“Revocation Period”).  To revoke this Agreement, Executive must sign and send a
written notice of Executive’s decision to revoke the Agreement, addressed to
Company, and that written notice must be received no later than seven (7) days
after Executive signed this Agreement.  If Executive exercises his/her right to
revoke this Agreement, Executive will not be entitled to any of the money,
benefits and other consideration from Company described in Paragraph 4, and must
immediately repay to Company any consideration that Executive already has
received from Company under that paragraph.


22.           Knowing and Voluntary Waiver.  Executive acknowledges that he/she:
(a) has completely read this Agreement and fully understands its meaning; (b)
has had the opportunity of twenty-one (21) days to review this agreement before
signing it; (c) has had the full opportunity to investigate all matters
pertaining to Executive’s claims and fully understands its terms and contents,
including the rights and obligations hereunder; (d) has been informed of the
right to consult an attorney before signing this document; (e) is entering into
this Agreement knowingly and voluntarily; and (f) the only consideration
Executive is receiving for signing this Agreement is described herein, and no
other promises or representations of any kind have been made by any person or
entity to cause Executive to sign this Agreement.


23.           Older Workers’ Benefit Protection Act Protections. Pursuant to the
Age Discrimination in Employment Act and the Older Workers’ Benefit Protection
Act, if Executive is over the age of forty (40), Company hereby advises
Executive of the following:


(a)         Executive is advised to consult with an attorney prior to signing
this Agreement.


(b)         Executive is advised to completely read this Agreement and fully
understand its meaning.


(c)         Executive has up to forty-five (45) days within which to consider
whether he/she should sign this Agreement.  Executive may sign this Agreement at
any time during this 45-day period.  However, the offer contained in this
Agreement will expire if it is not accepted within 45 days after Executive
receives it.
 
 
 

--------------------------------------------------------------------------------

 

(d)         If Executive signs the Agreement, he/she shall have seven (7) days
thereafter to revoke the Agreement.  To revoke the Agreement, Executive must
deliver written notice of the revocation to Company, so that it is received
before the seven (7) day revocation period expires.


(e)         In signing this Agreement, Executive has had the full opportunity to
investigate all matters pertaining to Executive’s claims and fully understands
its terms and contents, including the rights and obligations hereunder.


(f)          In signing this Agreement, Executive is not releasing or waiving
any federal age discrimination claims based on conduct or events that occur
after the Agreement is signed.


(g)         Executive is entering into this Agreement knowingly and voluntarily.


(h)         Executive’s only consideration for signing this Agreement is
described herein, and no other promises or representations of any kind have been
made by any person or entity to cause Executive to sign this Agreement.


READ CAREFULLY.
THIS DOCUMENT CONTAINS A GENERAL RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 
 
[NAME OF EXECUTIVE]
 
CROSS BORDER RESOURCES, INC.
         
By:
                 
Its:
             
PRINT YOUR NAME
               
Date Signed by Executive
 
Date Signed by Company

 
 
 

--------------------------------------------------------------------------------

 